Citation Nr: 0734799	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  05-03 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for Charcot-Marie-Tooth 
disease, to include whether new and material evidence has 
been received to reopen a previously denied claim.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from January 1956 to 
March 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 RO rating decision that 
reopened a previously-denied claim for service connection for 
Charcot-Marie-Tooth disease (previously characterized as 
muscular atrophy with neuritis of the peroneal nerve) and 
denied the claim on the merits.

The Board is neither required nor permitted to analyze the 
merits of a previously denied claim if new and material 
evidence has not been submitted.  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  

Therefore, regardless of the RO's action in reopening the 
previously-denied claim and adjudicating the claim on the 
merits, the Board must first determine if the claim was 
properly reopened, and only thereafter may review the merits.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 26 5 F.3d 1366 (Fed. Cir. 2001).  

The veteran testified before the RO's hearing officer in 
January 1980, and the veteran and his wife testified before 
the undersigned Veterans Law Judge in a hearing at the RO in 
March 2007.  During the hearing before the Board the veteran 
submitted additional evidence in the form of a lay statement 
from his wife, with a waiver of original RO jurisdiction.  
The Board has accepted this additional evidence for inclusion 
into the record on appeal.  See 38 C.F.R. § 20.800.

In July 2007 the undersigned Veterans Law Judge granted the 
motion of the representative for advancement of the appeal on 
the Board's docket, pursuant to 38 U.S.C.A. § 7107(a) (West 
2002 & Supp. 2007); 38 C.F.R. § 20.900(c) (2007).  

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  The veteran's original claim for service connection for 
muscular atrophy of both legs and chronic peroneal nerve 
neuritis of both legs was denied by an unappealed rating 
decision in May 1957.

3.  After May 1957 the veteran filed several petitions to 
reopen the claim, all of which were denied for no new and 
material evidence; the last such denial was an unappealed 
decision in April 2001.

4.  The evidence received since the April 2001 rating 
decision is neither cumulative nor redundant of evidence of 
record at the time of the prior denial, relates to 
unestablished facts necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.

5.  Charcot-Marie-Tooth disease was first diagnosed during 
military service.

6.  Competent and credible evidence shows that the symptoms 
of Charcot-Marie-Tooth disease were not manifested prior to 
military service.


CONCLUSIONS OF LAW

1.  The RO's rating decision in April 2001 denying reopening 
of the claim for service connection for service connection 
for muscle atrophy of the lower extremities, with neuritis of 
the peroneal nerve, is final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 20.302, 20.1103 (2007).  
 
2.  As evidence received since April 2001 is new and material 
in regard to the claimed Charcot-Marie-Tooth disease, 
previously characterized as muscle atrophy of the lower 
extremities with neuritis of the peroneal nerve, the 
veteran's claim of service connection for that disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.156 (2007).  

3.  By extending the benefit of the doubt to the veteran, his 
disability manifested by Charcot-Marie-Tooth disease is due 
to disease or injury that was incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  

VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the service connection 
issue decided herein has been accomplished.  

Special notice is required when the issue is new and material 
evidence to reopen a previously denied claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).   The Board's action below 
reopens the previously denied claim for adjudication on the 
merits.  As this represents a complete grant of the petition 
to reopen, the Board finds that there is no further duty to 
notify or assist under Kent.

Considering the duties imposed by VCAA and its implementing 
regulations, and given the favorable disposition of the 
appeal, the Board finds that all notification and development 
action needed to fairly adjudicate the merits of the claim on 
appeal has been accomplished.  

II.  Analysis

A.  Petition to Reopen the Claim

The RO denied the veteran's original claim for service 
connection for muscular atrophy of both legs and chronic 
peroneal nerve neuritis of both legs by a rating decision in 
May 1957, based on the RO's determination that the disorder 
preexisted military service and was not aggravated beyond the 
natural progress of the disease during military service.  The 
veteran was notified of the denial by a letter dated in June 
1957 but he did not appeal.

The veteran filed a request to reopen the claim in July 1968; 
the request was denied by a July 1968 rating decision based 
on the RO's finding that new and material evidence had not 
been received supporting the request.  The veteran was 
notified of the denial by a letter dated in August 1968 but 
he did not appeal.

A subsequent rating decision in September 1970 again denied 
reopening the claim. The veteran was notified of the denial 
by a letter the same month but did not appeal.

A rating decision in August 1972 again denied reopening the 
claim, and the veteran appealed to the Board.  The Board 
issued a decision in March 1973 that denied reopening the 
claim.

The veteran filed a request to reopen the claim in October 
2000, which was denied in an April 2001 rating.  The veteran 
was notified of the denial by a letter dated in April 2001 
but he did not appeal. 
 
As the veteran did not appeal the April 2001 RO rating 
decision, that decision is final as to the evidence then of 
record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran filed the instant petition to reopen the claim in 
January 2004.  Regarding petitions to reopen filed on or 
after August 29, 2001, as in this appeal, Title 38, Code of 
Federal Regulations, Section 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  

As indicated by the regulation cited hereinabove, and by 
judicial case law, "new" evidence is that which was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not duplicative or "merely 
cumulative" of other evidence then of record.  This analysis 
is undertaken by comparing the newly received evidence with 
the evidence previously of record.  

After evidence is determined to be new, the next question is 
whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

The evidence associated with the claims file since the April 
2001 rating decision includes a letter by a private (non-VA) 
neurologist stating that the veteran's military service was 
an aggravating factor that accelerated the course of the 
veteran's disease.  This medical evidence directly addresses 
the reason the claim was denied on the last adjudication on 
the merits, in May 1957, and is accordingly material.

The Board also notes that "new and material evidence" can 
be construed as that which would contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's disability or injury, even when it would not 
be enough to convince the Board to grant the claim.  Hodge, 
155 F.3d 1356.

The Board accordingly finds that new and material evidence 
has been received to reopen the claim for service connection 
for Charcot-Marie-Tooth disease.  The veteran's appeal is 
granted to that extent.

B.  Entitlement to Service Connection

As the Board's decision has reopened the previously-denied 
claim for adjudication on the merits, the Board will review 
all the evidence of record that relates to the issue.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.  

In this case, the veteran is claiming service connection for 
Charcot-Marie-Tooth disease (CMT), also known as peroneal 
muscular atrophy.  CMT is a hereditary disorder.  See 
Stedman's Medical Dictionary 166 (27th ed. 1999).  

Service connection may be granted for hereditary diseases 
that either first manifested themselves in service or that 
preexisted service and progressed at an abnormally high rate 
during service.  VAOPGCPREC 67-90 (July 18,1990).

The RO has denied service connection based on a finding that 
the disease preexisted military service and was not 
aggravated during military service beyond the natural 
progress of the disease. 

As a threshold matter, a veteran is presumed to have been 
sound upon entry into the military, except as to conditions 
noted at the time of the acceptance, examination, or 
enrollment, or where clear and unmistakable evidence 
demonstrates that the condition existed before acceptance and 
enrollment and was not aggravated by such service.  38 
U.S.C.A. § 1111.  

By "clear and unmistakable evidence" is meant that which 
cannot be misunderstood or misinterpreted; it is that which 
is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

To rebut the presumption of sound condition under 38 U.S.C.A. 
§ 1111, VA must show by clear and unmistakable evidence that 
(1) the condition existed prior to service, and (2) the 
condition was not aggravated by service.  The claimant is not 
required to show that the condition increased in severity in 
service before VA's duty under the second prong of the 
rebuttal standard attaches.  VAOPGCPREC 003-03 (July 16, 
2003)

A veteran is entitled to service connection for a disorder 
present in service unless the disorder was noted in the 
induction physical examination or unless clear and 
unmistakable evidence shows that the condition preexisted 
service.  Junestrom v. Brown, 6 Vet. App. 264, 266 (1994).   

In this case, there is no induction or pre-induction physical 
examination report in the veteran's service medical records 
(SMR).  However, the case development notes in the SMR are 
extensive, and show that the veteran developed weakness in 
the legs in approximately March 1956, three months after his 
entrance into military service.  The veteran was reassigned 
to a less-strenuous military occupational specialty (MOS) but 
the symptoms worsened progressively.  He was diagnosed with 
progressive neuropathic peroneal atrophy and evaluated by a 
Physical Evaluation Board (PEB).  

The PEB noted that the veteran had narrated that he had 
always had high arches of the feet and clawing of the toes.  
The veteran reported that he was paralyzed from the waist 
down at age 5, and had always been clumsy thereafter, but had 
overcome these symptoms to the point where he could 
participate in high school sports; however, weakness of the 
legs was identified in his third month of military service, 
resulting in eventual diagnosis of CMT.

The report of the PEB cites an opinion by the Chief of 
Neurology Service at Walter Reed Army Medical Center that the 
veteran's condition existed prior to entry into the service, 
and that any change while in service represented the natural 
progression of the disease and was not due to any aggravation 
during military service.  The veteran was accordingly 
discharged with the notation EPTS (existed prior to service).

Medical evaluation that is merely a recitation of veteran's 
self-reported and unsubstantiated history has no probative 
value.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); 
Swann v. Brown, 5 Vet. App. 229 (1993); Godfrey v. Brown, 8 
Vet. App. 113 (1995).  Accordingly, the Board does not accept 
a PEB determination of EPTS, even if signed by one or more 
physicians, unless it is clear therein that the PEB relied on 
some evidence other than the servicemember's self-reported 
history, such as the induction physical or pre-service 
private medical records.  

In this case, the PEB report cites no basis for the EPTS 
determination other than the veteran's account of his 
symptoms prior to service, and accordingly does not 
constitute clear and unmistakable evidence of a preexisting 
condition, or .

The Board referred the file to a medical expert from the 
Veterans Health Administration (VHA) for an opinion as to 
whether the veteran's CMT existed prior to service.  In a 
September 2007 report, the VHA reviewer stated that it is at 
least as likely as not that CMT existed prior to service but 
that he could not clearly and unmistakably conclude that CMT 
existed prior to service since no induction examination was 
available.

As clear and unmistakable evidence does not show that CMT was 
manifested prior to service, the Board must conclude that the 
presumption of soundness applies in this case.

In this case, the SMR clearly show that CMT was first 
diagnosed during military service.  The question becomes 
whether this inherited disease was first manifested during 
military service.

The veteran has testified that he had no symptoms prior to 
service, and he has submitted supporting lay statements by 
his wife, his mother, his brother, his high school principal, 
acquaintance Mr. TH, acquaintance Mrs. MF, and acquaintance 
Rev. JTC.  The lay statements all generally attest from 
personal observation that the veteran was a high school 
athlete with well-muscled legs immediately prior to military 
service, and that he returned from service with wasted legs 
and wearing leg braces.
  
Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 
303 (2007).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (lay 
person may provide eyewitness account of medical symptoms).

The Board must consider the purpose for which lay evidence is 
offered.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  
In this case, the lay evidence cited above is offered to show 
the veteran's visible symptoms prior to service, which is 
within the competence of a layperson.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza, 7 Vet. App. 498.  In this case, the Board accepts the 
lay evidence offered as credible toward showing that the 
veteran had no visible symptoms of CMT prior to service.

In the absence of evidence to the contrary, the Board 
concludes that the CMT first became manifest during military 
service.  Accordingly, the criteria for service connection 
are met, and the claim for service connection must be 
granted.

The Board notes that there is conflicting medical evidence 
regarding whether preexisting CMT was aggravated during 
military service.  Private physician Dr. HD submitted an 
opinion in December 2003 that the rigors of basic military 
training had aggravated CMT, while the VHA reviewer cited 
above arrived at the contrary opinion that military service 
did not provoke CMT, accelerate its course, or permanently 
worsen the disorder.  However, as the evidence shows that the 
symptoms were not manifested prior to service, the question 
of aggravation is not reached.
 
When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

In this case, the evidence is at least in equipoise, and the 
benefit-of-the-doubt rule applies.  Gilbert, id; Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The Board 
accordingly finds that the claim of service connection for 
CMT must be allowed.  

ORDER

Service connection for Charcot-Marie-Tooth disease is 
granted.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


